Exhibit 99.1

SUBORDINATED TERM LOAN AGREEMENT

This SUBORDINATED TERM LOAN AGREEMENT (this “Agreement”) is dated as of June 26,
2013 and is by and between UNION BANK, N.A. (the “Borrower”), a national banking
association, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., a Japanese banking
corporation (the “Bank”).

The Borrower desires the Bank to lend certain sums to the Borrower and the Bank
agrees to extend credit to the Borrower, in accordance with the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confirmed and acknowledged, the Borrower and the Bank hereby
agree as follows:

1. Definitions and Interpretation.

As used herein, the following terms shall have the meanings set forth below:

(a) “Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person.

(b) “Agreement Date” shall mean the date first set above, such date being the
date on which this Agreement was executed and delivered by the parties hereto.

(c) “Anti-Terrorism Laws” shall mean any United States or other laws relating to
economic or trade sanctions, terrorism or money laundering, including the U.S.
Executive Order No. 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) and the Applicable Laws administered by the Office of Foreign
Assets Control of the United States Department of the Treasury, the Trading with
the Enemy Act (12 U.S.C. §95), and the International Emergency Economic Powers
Act (50 U.S.C. §1701-1707), and including laws, regulations, executive orders or
sanctions relating to restrictive measures against the Republic of Iran.

(d) “Applicable Law” shall mean anything in Section 15 to the contrary
notwithstanding, (i) all applicable common law and principles of equity and
(ii) all applicable provisions of all (A) constitutions, statutes, rules,
regulations and orders of governmental bodies, (B) Governmental Approvals and
(C) orders, decisions, judgments and decrees of all courts (whether at law or in
equity or admiralty) and arbitrators.

(e) “BBA LIBOR” shall mean, with respect to any Interest Period, the rate of
interest per annum which appears on Reuters Screen LIBOR01 Page (or such other
page as may replace that page on that service or such other service as may
replace such service as the vendor for purposes of displaying the British
Bankers’ Association Settlement Rate for U.S. dollar deposits) as the offered
quotation for 3-month U.S. dollar deposits of immediately available funds at
11:00 a.m. London time on the day which is two Business Days prior to the first
day of such Interest Period.

 

1



--------------------------------------------------------------------------------

(f) “Bank’s Office” shall mean The Bank of Tokyo-Mitsubishi UFJ, Ltd., 1251
Avenue of the Americas, 15th Floor, New York, New York 10020-1104.

(g) “Business Day” shall mean any day except a day which is a Saturday or a
Sunday or on which commercial banks are not required or authorized to remain
open for the regular transaction of commercial business in the City of New York
or the City of London; provided, that, with respect to the calculation of
applicable BBA LIBOR rates of interest, the term “Business Day” shall mean any
day which is not a Saturday or a Sunday and on which dealings in Dollar deposits
are carried on in the London interbank market and commercial banks are open for
domestic and international business in London.

(h) “Comptroller” shall mean the Office of the Comptroller of the Currency of
the United States (or any successor thereto).

(i) “Debtor Relief Laws” shall mean the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

(j) “Default” shall mean any condition or event that constitutes an Event of
Default or that with the giving of notice or lapse of time or both would, unless
cured or waived, become an Event of Default.

(k) “Disbursement Date” shall have the meaning provided for in Section 2.

(l) “Dollars” and the sign “$” shall each refer to the lawful currency of the
United States of America.

(m) “Environmental Laws” shall mean as of any date the Comprehensive
Environmental Response Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Resource Conservation and Recovery Act, the Federal
Water Pollution Act, the Toxic Substances Control Act, and the Occupational
Safety and Health Act, as such laws have been amended or supplemented, and any
Federal, state, or local statute, ordinance, rule or regulation in effect.

(n) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(o) “Event of Default” shall means if the Borrower shall consent to, or a court
or governmental agency or authority shall enter a decree or order for, the
appointment of a receiver or other similar official (other than a conservator)
in any liquidation, insolvency or similar proceeding with respect to the
Borrower or all or substantially all of its property.

 

2



--------------------------------------------------------------------------------

(p) “Excluded Liabilities” shall mean liabilities that rank on a parity with
(including any subordinated notes issued under the Borrower’s existing or any
future bank note program, whether now outstanding or hereafter incurred) or
junior to the Obligations on the insolvency or winding-up of the Borrower.

(q) “FDIC” shall mean the Federal Deposit Insurance Corporation (or any
successor thereto).

(r) “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time.

(s) “Governmental Approval” shall mean any authorization, consent, approval,
license or exemption of, registration or filing with, or report or notice to, a
governmental unit.

(t) “Interest Payment Date” shall mean the date on which interest shall be due
and payable for any given Interest Period, and such date shall occur on the
final day of an Interest Period.

(u) “Interest Period” shall mean a period commencing (i) in the case of the
first Interest Period, on the Disbursement Date, and ending on September 28,
2013 and (ii) in the case of each subsequent, successive Interest Period to the
Subordinated Term Loan Maturity Date, on the last day of the immediately
preceding Interest Period, and ending on the 28th day of the month which comes
three months thereafter; provided, that, the last Interest Period hereunder
shall end on the Subordinated Term Loan Maturity Date; provided further, that
should the 28th of any such month be not a Business Day, such day shall be
deemed amended to the date that is the immediately succeeding Business Day, but
should such immediately succeeding Business Day fall in the next calendar month,
then such day shall be amended to the date that is the immediately preceding
Business Day.

(v) “Lien” shall mean with respect to any property or asset (or any income or
profits derived therefrom) of any Person, any mortgage, lien, pledge,
attachment, levy, charge or other security interest or encumbrance of any kind
upon or in respect of such property or asset (or upon or in respect of any
income or profits therefrom), in each case, whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise. For this purpose, a Person shall be deemed to own subject to a “Lien”
any property or asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capitalized lease or
other title retention agreement relating to such property or asset.

(w) “Materially Adverse Effect” shall mean, (i) with respect to any Person, any
materially adverse effect on such Person’s assets, liabilities, financial
condition, results of operations or business prospects, (ii) with respect to any
contract, agreement or other obligation (other than this Agreement or the
Subordinated Term Loan Note), any materially adverse effect, as to any party
thereto, upon the binding nature thereof or the validity or enforceability
thereof, and (iii) with respect to this Agreement and the Subordinated Term Loan
Note, any adverse effect, whether or not material, on the binding nature, term,
validity or enforceability hereof or thereof.

 

3



--------------------------------------------------------------------------------

(x) “Maximum Permissible Rate” shall mean, with respect to interest payable on
any amount, the rate of interest on such amount that, if exceeded, could, under
Applicable Law, result in (i) civil or criminal penalties being imposed on the
Bank or (ii) the Bank’s being unable to enforce payment of (or, if collected,
retain) all or any part of such amount or the interest payable thereon.

(y) “Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of the Borrower arising under this Agreement
and the Subordinated Term Loan Note or otherwise with respect to the
Subordinated Term Loan, whether direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws, regardless of whether such interest and
fees are allowed claims in such proceeding.

(z) “Person” shall mean any individual, sole proprietorship, corporation,
partnership, trust, unincorporated association, mutual company, joint stock
company, trade association or other business organization.

(aa) “Post Default Rate” shall mean a rate of interest per annum equal to the
greater of (i) the Prime Rate as in effect from time to time plus two percent
(2%) and (ii) the Subordinated Term Loan Interest Rate as of any such date plus
two percent (2%).

(bb) “Prime Rate” shall mean the rate of interest per annum designated by the
Bank from time to time as its prime rate in the United States, with such rate to
change as and when such designated rate changes. The Prime Rate is not intended
to be the lowest or best rate of interest offered by the Bank at any given time
to any class of borrowers. Any change in the Prime Rate shall result in an
immediate corresponding change in any rate of interest based on the Prime Rate.

(cc) “Senior Liabilities” shall mean all liabilities except the Obligations and
the Excluded Liabilities.

(dd) “Subordinated Term Loan” shall have the meaning provided for in Section 2
hereof.

(ee) “Subordinated Term Loan Agreement Related Claim” shall mean any claim
(whether sounding in tort, contract or otherwise) in any way related to, arising
out of, or connected with, this Agreement, the Subordinated Term Loan Note or
the relationship established hereunder or thereunder, whether such claim arises
or is asserted before or after the Agreement Date or before or after the
Subordinated Term Loan Maturity Date.

(ff) “Subordinated Term Loan Interest Rate” shall have the meaning set forth in
Section 4.

(gg) “Subordinated Term Loan Maturity Date” shall mean June 28, 2023.

 

4



--------------------------------------------------------------------------------

(hh) “Subordinated Term Loan Note” shall mean the Subordinated Term Loan
Promissory Note provided for in Section 3 hereof and substantially in the form
attached hereto as Exhibit A, duly executed and delivered by the Borrower.

(ii) “Subsidiary” shall mean, with respect to any Person, any other Person
(i) the securities of which having ordinary voting power to elect a majority of
the board of directors (or other Persons having similar functions) or (ii) the
other ownership interests of which ordinarily constituting a majority voting
interest, are at the time, directly or indirectly, owned or controlled by such
first Person, or by one or more of its Subsidiaries, or by such first Person and
one or more of its Subsidiaries; unless otherwise specified, “Subsidiary” means
a Subsidiary of the Borrower.

(jj) “Tax” shall mean any Federal, State or foreign tax, assessment or other
governmental charge or levy (including any withholding tax) upon a Person or
upon its assets, revenues, income or profits.

2. Principal Amount and Terms of the Credit.

The Bank agrees to extend to the Borrower, subject to the terms and conditions
of this Agreement and in reliance upon the representations and warranties of the
Borrower set forth in Section 10 hereof, a term loan in the principal amount of
Seven Hundred Fifty Million United States Dollars (U.S. $750,000,000.00) (the
“Subordinated Term Loan”), in a single disbursement on June 28, 2013 (the
“Disbursement Date”).

3. Subordinated Term Loan Note.

The Borrower shall execute and deliver to the Bank a Subordinated Term Loan
Promissory Note dated the date hereof and substantially in the form of Exhibit A
hereto (the “Subordinated Term Loan Note”).

4. Interest.

(a) Rates of Interest. Unless an Event of Default is continuing, the
Subordinated Term Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the applicable BBA LIBOR rate plus 1.20%
during each Interest Period (the “Subordinated Term Loan Interest Rate”). If any
part of the Subordinated Term Loan or any other amount due and payable hereunder
is not paid when due (whether at maturity, by reason of notice of prepayment or
acceleration or otherwise), such unpaid amount shall bear, to the maximum extent
permitted by Applicable Law, interest for each day during the period from the
date such amount became so due until it shall be paid in full (whether before or
after judgment) at a rate per annum equal to the applicable Post Default Rate.
Interest shall be computed on the basis of a year of three hundred sixty
(360) days and paid for the actual number of days elapsed. Interest for any
Interest Period shall be calculated from and including the first (1st) day
thereof to but excluding the last day thereof. Nothing contained in this
Agreement or in the Subordinated Term Loan Note shall require the Borrower at
any time to pay interest at a rate exceeding the Maximum Permissible Rate.

 

5



--------------------------------------------------------------------------------

(b) Payment. Accrued interest shall be due and payable (i) on each Interest
Payment Date and (ii) when the outstanding balance of the Subordinated Term Loan
shall be due (whether at maturity, by reason of notice of prepayment or
acceleration or otherwise). Interest at the Post Default Rate shall be payable
on demand.

5. Repayment. The entire principal amount of the Subordinated Term Loan shall
mature and become due and payable, and shall be repaid by the Borrower, in a
single installment on the Subordinated Term Loan Maturity Date.

6. Prepayments Permitted. Subject to Sections 8 and 16 of this Agreement, the
Borrower may prepay the Subordinated Term Loan prior to the Subordinated Term
Loan Maturity Date in whole or in part on or after June 28, 2018, provided that
(i) the Borrower shall have given the Bank at least thirty (30) days prior
written notice of such prepayment, which notice shall be irrevocable, and shall
obligate the Borrower to make such prepayment on the date indicated in such
notice, provided, further, that such notice shall not be given and such
prepayment shall not be made, in whole or in part, unless the Borrower has
obtained the prior written approval of the Comptroller if such approval is
required by then Applicable Law (including, without limitation, the applicable
capital regulations and guidelines of the Comptroller); and (ii) such prepayment
must be made only on an Interest Payment Date. Amounts repaid shall not be
reborrowed.

7. Payments by the Borrower.

(a) Time, Place and Manner. All payments due to the Bank under this Agreement
shall be made to the Bank, or to such other Person as the Bank may designate, at
the Bank’s Office or at such other address in the City of New York as the Bank
may designate. A payment shall not be deemed to have been made on any day unless
such payment has been received at the required place of payment, in Dollars and
in funds immediately available, no later than 2:00 p.m. (New York time) on such
day.

(b) No Reductions. All payments due to the Bank under this Agreement, and all
other terms, conditions, covenants and agreements to be observed and performed
by the Borrower hereunder, shall be made, observed or performed by the Borrower
without any reduction or deduction whatsoever, including any reduction or
deduction for any set off, recoupment, counterclaim (whether sounding in tort,
contract or otherwise) or Tax, except for any withholding or deduction for Taxes
required to be withheld or deducted under Applicable Law.

(c) Taxes. If any Tax is required to be withheld or deducted from, or is
otherwise payable by the Borrower in connection with, any payment due to the
Bank under this Agreement, the Borrower (i) shall, if required, withhold or
deduct the amount of such Tax from such payment and, in any case, pay such Tax
to the appropriate taxing authority in accordance with Applicable Law and
(ii) shall pay to the Bank (A) such additional amounts as may be necessary so
that the net amount received by the Bank with respect to such payment, after
withholding or deducting all Taxes required to be withheld or deducted, is equal
to the full amount payable under this Agreement and (B) an amount equal to all
Taxes payable by the Bank as a result of payments made by the Borrower (whether
to a taxing authority or to the Bank) pursuant to this Section 7(c).

 

6



--------------------------------------------------------------------------------

(d) Modification of Payment Dates. Unless otherwise specified in this Agreement,
whenever any payment to the Bank under this Agreement shall be due (otherwise
than by reason of acceleration) on a day that is not a Business Day, the date of
payment thereof shall be the immediately succeeding Business Day and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension; provided, that, if such immediately succeeding
Business Day shall fall in the next calendar month, then the date of payment
thereof shall be the immediately preceding Business Day.

(e) Authorization to Charge Accounts. The Borrower hereby authorizes the Bank,
if and to the extent that any payment due to the Bank hereunder is not otherwise
made when due, to charge any amount so due against any or all of the accounts of
the Borrower with the Bank or any of its Affiliates (as if the Bank and its
Affiliates were one and the same entity), with the Borrower remaining liable for
any deficiency.

8. Funding Losses; BBA Funding.

(a) The Borrower shall pay to the Bank, upon request, such amounts as the Bank
determines are necessary to compensate it for any loss, cost or expense
whatsoever incurred by it as a result of (i) any payment of principal or
interest due on the Subordinated Term Loan on a date other than the Subordinated
Term Loan Maturity Date or an Interest Payment Date, as the case may be (by
reason of the occurrence of an Event of Default, the amendment of this Agreement
or otherwise), (ii) any other payment in respect of the Subordinated Term Loan
not being made, for any reason, on the due date therefor (by reason of the
occurrence of an Event of Default or otherwise), or (iii) the Subordinated Term
Loan for any reason not being accepted or not being made on the Disbursement
Date whether by reason of failure of a condition set forth in Section 11 or
otherwise. Without limiting the generality of the foregoing, but without
duplication, the Bank may at its election demand compensation on account of any
losses, costs or expenses of any kind arising out of any termination of, or any
other circumstance relating to, any swap, swaption, cap, collar, option or other
derivative product or other arrangement of any kind entered into by the Bank
which is in any way connected or related to arranging, making available or
maintaining the funding for the Subordinated Term Loan, this Agreement or the
Subordinated Term Loan Note.

(b) Anything in this Agreement to the contrary notwithstanding, if the Bank
determines (which determination shall be binding and conclusive) that quotations
of interest rates for the relevant deposits in the definition of BBA LIBOR in
Section 1 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining the rate of interest for the Subordinated
Term Loan, then the Bank shall give the Borrower prompt notice thereof, and so
long as such condition remains in effect, the Bank shall be under no obligation
to maintain the Subordinated Term Loan as a BBA LIBOR-based loan, and the Bank
and the Borrower shall agree as promptly as practicable to an another mutually
acceptable base rate.

9. Evidence of Subordinated Term Loan. The Subordinated Term Loan and the
Borrower’s obligation to repay the Subordinated Term Loan with interest in
accordance with the

 

7



--------------------------------------------------------------------------------

terms of this Agreement shall be evidenced by this Agreement, the records of the
Bank and the Subordinated Term Loan Note. The records of the Bank shall be prima
facie evidence of the Subordinated Term Loan and all payments made in respect
thereof.

10. Representations and Warranties of the Borrower. In order to induce the Bank
to enter into this Agreement and to make the Subordinated Term Loan, the
Borrower hereby represents and warrants the following to the Bank as of the
Agreement Date:

(a) The Borrower (i) has been duly organized and is validly existing as a
national banking association in good standing under the laws of the United
States of America and (ii) has the requisite organization power and authority to
execute and deliver this Agreement and the Subordinated Term Loan Note, to
perform its obligations hereunder and thereunder and to own its properties and
conduct its business as currently owned and conducted.

(b) The Borrower is not in violation of its by-laws or articles of association
organization or in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any material contract,
indenture, mortgage, loan agreement or lease to which the Borrower is a party or
by which it may be bound. The execution and delivery of this Agreement and the
Subordinated Term Loan Note and the incurrence of the obligations and the
consummation of the transactions herein and therein contemplated will not
conflict with, or constitute a breach of or default under, the articles of
association or by laws of the Borrower or any material contractual restriction,
instrument, indenture, mortgage, agreement or lease to which the Borrower is a
party or by which it may be bound, or any law, administrative rule or regulation
or court decree.

(c) This Agreement has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, receivership, conservatorship or other
similar laws relating to or affecting generally the enforcement of creditors’
rights or by general equitable principles.

(d) The Subordinated Term Loan Note has been duly authorized for execution and
delivery as contemplated by this Agreement and, when executed and delivered,
will constitute a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, receivership, conservatorship or other
similar laws relating to or affecting generally the enforcement of creditors’
rights or by general equitable principles.

(e) Except as otherwise provided herein, no consent, approval, authorization,
order, registration or qualification of or with any court, any regulatory
authority or other governmental agency or body is required for the execution or
delivery of this Agreement or the Subordinated Term Loan Note by the Borrower or
for the consummation of the other transactions contemplated by this Agreement or
the Subordinated Term Loan Note.

(f) There are no legal or governmental proceedings pending to which the Borrower
is a party or to which any property of the Borrower is subject, other than
litigation which in each case will not have a Materially Adverse Effect on the
Borrower, and, to the best of the Borrower’s knowledge after due inquiry, no
such proceedings are threatened or contemplated by governmental authorities or
others.

 

8



--------------------------------------------------------------------------------

(g) The Borrower has filed or caused to be filed all Tax returns due on or
before the Agreement Date which are required to be filed and has paid all Taxes
shown to be due and payable on such returns or on any assessments made against
them (other than those being contested in good faith) and, to the best of the
Borrower’s knowledge after due inquiry, no Tax Liens have been filed and no
claims are being asserted with respect to such Taxes which are not reflected in
the financial statements referred to in Section 12(c) hereof, which, if
adversely determined, would, in the aggregate, have a Materially Adverse Effect
on the value of the total enterprise represented by the Borrower.

(h) No fact or circumstance, to the best of the Borrower’s knowledge after due
inquiry, either alone or in conjunction with all other such facts and
circumstances, has had or might in the future have (so far as the Borrower can
foresee) a Materially Adverse Effect on the Borrower, this Agreement or the
Subordinated Term Loan Note.

(i) The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(j) The Borrower is currently in compliance in all material respects with all
Applicable Laws (including, without limitation, Anti-Terrorism Laws, ERISA and
Environmental Laws), the non-compliance with which would have a Materially
Adverse Effect on the Borrower, this Agreement or the Subordinated Term Loan
Note.

(k) Except as disclosed in writing by the Borrower to the Bank, the consolidated
balance sheet of UnionBanCal Corporation and its consolidated Subsidiaries as of
December 31, 2012 and the related consolidated statements of operations, changes
in stockholder’s equity and cash flow for the fiscal year then ended, reported
on by the independent certified public accountants, a copy of which has been
delivered to the Bank, fairly present, in conformity with GAAP, the financial
position of UnionBanCal Corporation and its consolidated Subsidiaries as of such
date and its results of operations, changes in stockholder’s equity and cash
flows for such fiscal year.

11. Conditions Precedent.

(a) The obligation of the Bank enter into this Agreement is subject to receipt
by the Bank, in form and substance satisfactory to the Bank, of the following:

(i) duly executed originals of this Agreement;

(ii) evidence of the Borrower’s authority to borrow from the Bank;

(iii) an officer’s certificate as to the signature and incumbency of the
officers of the Borrower executing this Agreement and the Note;

(iv) certified copies of the Borrower’s articles of association and by-laws,
together with any amendments thereto;

 

9



--------------------------------------------------------------------------------

(v) certificate of good-standing of the Borrower; and

(vi) an opinion of counsel to the Borrower, if requested by the Bank.

(b) In addition, the obligation of the Bank to make the Subordinated Term Loan
on the Disbursement Date is subject to satisfaction of the following conditions:

(i) a duly executed original of the Subordinated Term Loan Note;

(ii) each representation and warranty contained in Section 10 hereof shall be
true and correct in all material respects at and as of the Disbursement Date;

(iii) no Event of Default shall have occurred and be continuing under any of the
agreements between the Bank and the Borrower or this Agreement as of the
Disbursement Date; and

(iv) there shall not have occurred any material adverse change since the
Agreement Date in the assets, liabilities, financial condition, results of
operations or business prospects, of the Borrower, and the Subsidiaries, taken
as a whole.

12. Additional Covenants of the Borrower. From the date hereof and until all
amounts due hereunder are indefeasibly repaid in full:

(a) Nothing contained in this Agreement shall prevent any consolidation or
merger of the Borrower with any other corporation or successive consolidations
or mergers in which the Borrower or its successor or successors shall be a party
or parties, or shall prevent any sale, conveyance, transfer or lease of the
property of the Borrower as an entirety or substantially as an entirety to any
other corporation authorized to acquire and operate the same; provided, however
(and the Borrower hereby covenants and agrees) that any such consolidation,
merger, sale or conveyance shall be upon the condition that: (i) immediately
after such consolidation, merger, sale or conveyance the corporation (whether
the Borrower or such other corporation) formed by or surviving any such
consolidation or merger, or the corporation to which such sale or conveyance
shall have been made, shall not be in Default in the performance or observance
of any of the terms, covenants and conditions of this Agreement or the
Subordinated Term Loan Note to be observed or performed by the Borrower; and
(ii) the corporation formed by or surviving any such consolidation or merger
(unless the Borrower), or the corporation to which such sale or conveyance shall
have been made, shall be organized under the laws of the United States of
America or any state thereof or the District of Columbia and shall expressly
assume the due and punctual payment of the principal of and interest on, the
Subordinated Term Loan Note and the other obligations of the Borrower under this
Agreement. In case of any such consolidation, merger, sale, conveyance, transfer
or lease, and upon the assumption by the successor corporation of the due and
punctual performance of all of the covenants in this Agreement and the
Subordinated Term Loan Note to be performed or observed by the Borrower, such
successor corporation shall succeed to and be substituted for the Borrower with
the same effect as if it had been named in this Agreement and the Subordinated
Term Loan Note as the Borrower and thereafter the predecessor corporation shall
be relieved of all obligations and covenants in this Agreement and the
Subordinated Term Loan Note and may be liquidated and dissolved.

 

10



--------------------------------------------------------------------------------

(b) The Borrower shall submit to the Bank such information respecting the
Borrower or any Subsidiary of the Borrower as the Bank may from time to time
reasonably request.

(c) The Borrower will: (i) obtain promptly at any time and from time to time and
will maintain such licenses, consents, registrations and authorizations as may
be required under Applicable Law to enable the Borrower to perform its
obligations under this Agreement and the Subordinated Term Loan Note and will
promptly furnish the Bank with such evidence thereof as the Bank may request
from time to time; (ii) preserve and maintain its national banking association
existence, preserve and maintain in good repair, working order and condition all
properties required for the conduct of its business and comply in all material
respects with all Applicable Law (including Anti-Terrorism Laws, ERISA and
Environmental Laws); and (iii) maintain insurance with responsible insurance
companies against at least such risks and in at least such amounts as are
customarily maintained by similar businesses, or as may be required by
Applicable Law or reasonably requested by the Bank.

(d) The Borrower will compensate the Bank for any loss, cost or expense
resulting from the imposition by any government, governmental or regulatory
agency or authority or court of reserve requirements, additional reserve or
liquidity requirements, special deposit requirements, capital adequacy
requirements, insurance charges, taxes or other assessments or charges (whether
or not having the force of law) with respect to the Subordinated Term Loan or
the Subordinated Term Loan Note (or with respect to any deposits or other funds
acquired to fund the Subordinated Term Loan, any other requirement or condition
with respect to the Subordinated Term Loan or the Subordinated Term Loan Note,
or any such deposits or other funds), the result of which shall be to
(i) increase the cost to the Bank of the Subordinated Term Loan or the
transactions contemplated hereunder, or (ii) reduce the amount of any sum
received or receivable by the Bank with respect to the Subordinated Term Loan or
the return to be earned by the Bank on the Subordinated Term Loan. For the
avoidance of doubt, the foregoing sentence shall apply to all requests, rules,
guidelines or directives concerning capital adequacy issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, regardless of the date adopted, issued,
promulgated, or implemented.

(e) The Borrower agrees that the Subordinated Term Loan, this Agreement and the
Subordinated Term Loan Note will at all times constitute the direct, binding and
enforceable obligations of the Borrower.

(f) Immediately, upon becoming aware of the existence of any condition or event
which constitutes a Default hereunder or which could have a Materially Adverse
Effect on the Borrower, this Agreement or the Subordinated Term Loan Note, the
Borrower will provide written notice to the Bank specifying the nature and
period of existence thereof and the action the Borrower is taking or proposes to
take with respect thereto.

 

11



--------------------------------------------------------------------------------

(g) The Borrower will use the proceeds of the Subordinated Term Loan only for
general purposes including working capital of the Borrower, including for
purposes of maintaining the capital adequacy ratio of the Borrower.

13. Event of Default.

In the case of an Event of Default occurring and continuing, the Bank may
declare all amounts of principal outstanding under the Subordinated Term Loan
and the Subordinated Term Loan Note to be forthwith due and payable, together
with accrued interest and any and all other amounts payable or owing hereunder,
whereupon the same shall become forthwith due and payable, without further
demand, presentment, notice of dishonor, protest, notice of protest or other
notice whatsoever, all of which are expressly waived by the Borrower; provided,
however, that no payment may be made on or in respect of the Subordinated Term
Loan and the Subordinated Term Loan Note in the event of such acceleration
resulting from an Event of Default without the prior written approval of the
Comptroller. Upon the occurrence of an Event of Default, the Bank shall also
have the right to terminate in its sole discretion any and all related swap,
swaption, option, cap, collar and other derivative product arrangements of any
kind entered into by the Bank in order to provide funding under this Agreement.

14. Illegality.

If, after the date of this Agreement, the adoption of any Applicable Law, any
change therein or any change in the interpretation or administration thereof by
any government, governmental agency or authority, court, tribunal, central bank
or other comparable body charged with the interpretation or administration
thereof or compliance by the Bank with any interpretation, request, guideline or
directive (whether or not having the force of law) of any such government,
governmental agency or authority, court, tribunal, central bank or other
comparable body shall make it unlawful or impossible for the Bank to maintain
the Subordinated Term Loan, then the Bank shall so notify the Borrower and the
Subordinated Term Loan shall become due and payable immediately upon the
Borrower’s receipt of such notice (or on such earlier date as may be required by
such Applicable Law, interpretation, guideline, request or directive).

15. Governing Law.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to conflicts of law
principles. To the fullest extent permitted by Applicable Law, the Borrower
irrevocably agrees that any Subordinated Term Loan Agreement Related Claim may
be brought in any Federal or New York State Court located in the City of New
York and, by the execution and delivery of this Agreement, the Borrower hereby
irrevocably accepts and submits to the jurisdiction of each of the aforesaid
courts in personam, generally and unconditionally, with respect to any such
action or proceedings for itself and in respect of its property, assets and
revenues. The Borrower hereby also irrevocably waives, to the fullest extent
permitted by Applicable Law, any objection which it may now or hereafter have to
the laying of venue of any such action or proceeding brought in any such court
and any claim that any such action or proceeding brought in such court has been
brought in an inconvenient forum. The Borrower further irrevocably consents to
service of process out of said courts by mailing a copy thereof, by registered
or certified mail, postage

 

12



--------------------------------------------------------------------------------

prepaid, to itself, and irrevocably waives, to the fullest extent permitted by
Applicable Law, all claim of error by reason of such service in any legal action
or proceeding brought in accordance herewith. The Borrower irrevocably waives,
to the fullest extent permitted by Applicable Law, in any legal action or
proceeding in any jurisdiction (whether for an injunction, specific performance,
damages or otherwise), any right or claim of immunity of any kind with respect
to itself or its assets including, without limitation, from attachment or
execution of judgment, and the Borrower irrevocably agrees that it and its
assets are and shall be subject to any legal action or proceeding, attachment or
execution in respect to its obligations under this Agreement and the
Subordinated Term Loan Note. The Borrower hereby irrevocably agrees that the
Bank shall not be liable for, and the Borrower waives and agrees not to seek any
special, indirect or consequential damages arising out of any claim related to
this Agreement, the Subordinated Term Loan Note or any advance. TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND THE BANK EACH HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY ARE BOTH PARTIES
INVOLVING ANY SUBORDINATED TERM LOAN AGREEMENT RELATED CLAIM.

16. Subordination.

(a) The Obligations constitute the direct and unsecured obligations of the
Borrower and are subordinate and junior in right of payment to the obligations
of the Borrower’s depositors, the Borrower’s obligations under bankers’
acceptances and letters of credit, the Borrower’s obligations to any Federal
Reserve Bank, to the FDIC and any rights acquired by the FDIC as a result of
loans made by the FDIC to the Borrower or the purchase or guarantee of any of
the Borrower’s assets by the FDIC pursuant to the provisions of 12 U.S.C.
Section 1823(c), (d) or (e), and the Borrower’s obligations to other creditors
of the Borrower (including any senior notes issued under the Borrower’s existing
or any future bank note program), whether now outstanding or hereafter incurred
(except (i) any subordinated notes issued under the Borrower’s existing or any
future bank note program, whether now outstanding or hereafter incurred, which
shall rank on a parity with the Obligations and (ii) any obligations which
expressly rank on a parity with, or junior to, the Obligations), in that in case
of any insolvency, receivership, conservatorship, reorganization, readjustment
of debt, marshaling of assets and liabilities or similar proceedings or any
liquidation or winding-up of or relating to the Borrower, whether voluntary or
involuntary, all such obligations (except obligations which expressly rank on a
parity with, or junior, to, the Obligations) shall be entitled to be paid in
full before any payment shall be made on account of the principal of, or
interest on, the Obligations. In the event of any such proceedings, after
payment in full of all sums owing on such prior obligations, the Bank, together
with the holders of any of obligations of the Borrower ranking on a parity with
the Obligations, shall be entitled to be paid from the Borrower’s remaining
assets the unpaid principal of, or premium, if any, and the unpaid interest on,
the Obligations or such other obligations before any payment or other
distribution, whether in cash, property, or otherwise, shall be made on account
of any capital stock or any of the Borrower’s obligations ranking junior to the
Obligations.

(b) To the fullest extent permitted by law, the Bank hereby waives any right of
set-off or counterclaim that it might otherwise have (whether in our liquidation
or at any other time). The Bank covenants and agrees that if it receives payment
of any sum in respect of the Obligations in violation of Section 16(a) hereof
such sums will be held in trust for the Borrower’s creditors and will, without
undue delay, pay such sums to the liquidator to apply in payment of claims of
the Borrower’s creditors.

 

13



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, the Borrower
shall not, without the prior written consent of the Comptroller (if such consent
is then required by Applicable Law):

(i) repay, redeem, purchase or otherwise acquire any of the Obligations except
as permitted under this Agreement;

(ii) amend any document evidencing or providing for the Obligations; or

(iii) take or omit to take any action whereby the subordination of the
Obligations as provided in this Agreement or any part thereof to the Senior
Liabilities might be terminated, impaired or adversely affected.

(d) Notwithstanding any other provision of this Agreement and the Subordinated
Term Loan Note, including specifically the provisions set forth in this
Agreement and the Subordinated Term Loan Note relating to subordination, Events
of Default and covenants of the Borrower, it is expressly understood and agreed
that the Comptroller or any receiver or conservator of the Borrower appointed by
the Comptroller shall have the right in the performance of his or her legal
duties, and as part of any transaction or plan of reorganization or liquidation
designed to protect or further the continued existence of the Borrower or the
rights of any parties or agencies with an interest in, or claim against, the
Borrower or its assets, to transfer or direct the transfer of the obligations
evidenced by this Agreement and the Subordinated Term Loan Note to any bank or
bank holding company selected by such official which shall expressly assume the
obligation of the due and punctual payment of the unpaid principal of and
interest on, the Subordinated Term Loan Note and the due and punctual
performance of all covenants and conditions of this Agreement; and that the
completion of such transfer and assumption shall serve to supersede and void any
default, acceleration or subordination which may have occurred, or which may
occur due or related to such transaction, plan, transfer or assumption pursuant
to the provisions of this Agreement or the Subordinated Term Loan Note, and
shall serve to return the Bank to the same position, other than for substitution
of the obligor, it would have occupied had no default, acceleration or
subordination occurred; except that any interest and principal previously due,
other than by reason of acceleration, and not paid shall, in the absence of a
contrary agreement by the Bank, be deemed to be immediately due and payable as
of the date of such transfer and assumption, together with interest from its
original due date at the rate provided for in this Agreement and the
Subordinated Term Loan Note. In addition, notwithstanding any other provision of
this Agreement and the Subordinated Term Loan Note, including specifically the
provisions set forth in this Agreement and the Subordinated Term Loan Note
relating to subordination, Events of Default and covenants of the Borrower, it
is expressly understood and agreed that (i) the Bank may be fully subordinated
to interests held by the United States government in the event that the Borrower
enters into receivership, insolvency, liquidation or a similar proceeding and
(ii) the Subordinated Term Loan Note (a) does not evidence deposits of the
Borrower and is not insured by the FDIC or any other government agency, and
(b) is ineligible as collateral to secure a loan from the Borrower.

 

14



--------------------------------------------------------------------------------

17. Miscellaneous.

(a) The Borrower shall, on demand, pay or reimburse the Bank for all fees, costs
and expenses (including fees and disbursements of legal counsel and other
experts employed or retained by the Bank) incurred, and all payments made, and
indemnify and hold the Bank harmless from and against all losses suffered, by
the Bank in connection with, arising out of, or in any way related to (i) the
negotiation, preparation, execution and delivery of (A) this Agreement and the
Subordinated Term Loan Note and (B) whether or not executed, any waiver,
amendment or consent under or to this Agreement or the Subordinated Term Loan
Note, (ii) the administration of and any operations under this Agreement,
(iii) consulting with respect to any matter in any way arising out of, related
to, or connected with, this Agreement or the Subordinated Term Loan Note
including (A) the protection, preservation, exercise or enforcement by the Bank
of any of its rights under or related to this Agreement, or the Subordinated
Term Loan Note or (B) the performance by the Bank of any of its obligations
under or related to this Agreement or the Subordinated Term Loan Note,
(iv) protecting, preserving, exercising or enforcing any of the rights of the
Bank under or related to this Agreement or the Subordinated Term Loan Note,
(v) any Subordinated Term Loan Agreement Related Claim (whether asserted by the
Bank or the Borrower or any other Person and whether asserted before or after
the Subordinated Term Loan Maturity Date), and the prosecution or defense
thereof, or (vi) any governmental investigation arising out of, related to, or
in any way connected with, this Agreement, the Subordinated Term Loan Note or
the relationship established hereunder, except that the foregoing indemnity
shall not be applicable to any loss suffered by the Bank to the extent such loss
is determined by a judgment of a court referred to in the second sentence of
Section 15 hereof that is binding on the Borrower and the Bank, final and not
subject to review on appeal, to be the result of acts or omissions on the part
of the Bank constituting (x) willful misconduct or (y) gross negligence.

(b) Any notice or communication required to be delivered under this Agreement,
or any agreement or instrument required to be delivered hereunder (the
“Notices”), shall be in writing and shall be sent by registered or certified
U.S. mail (postage prepaid and return receipt requested) by a reliable hand
delivery or overnight courier service or by telecopier, to be confirmed
immediately by sending the original documentation by registered or certified
U.S. mail or by a reliable hand delivery or overnight courier service.
Notwithstanding the foregoing sentence, Notices may be given by telephone if
confirmed in writing within twenty four (24) hours by sending a written version
thereof by a reliable hand delivery or overnight courier service. In the event
of a discrepancy between any telephonic Notice and any written confirmation
thereof, such written confirmation shall be deemed effective notice except to
the extent that the Bank has acted in reliance on such telephonic Notice. All
Notices shall be delivered or otherwise conveyed to the parties at their
respective addresses and telephone and telecopier numbers as follows: (i) if to
the Borrower, at Union Bank, National Association, 400 California St, 13th
floor, San Francisco, California 94104, Attention: Mr. Brian W. Smith,
Controllers Department, Telephone:(415)-765-2572, Facsimile: (415)-765-2230; and
(ii) if to the Bank, at The Bank of Tokyo-Mitsubishi UFJ, Ltd., 1251 Avenue of
the Americas, 15th Floor, New York, New York 10020-1104, Attention: Mr. Tsuyoshi
Yoshida, Asian Corporate Banking Division, Telephone: (212) 782-4133,
Telecopier: (212) 782-6437. Except as otherwise expressly set forth herein, all
Notices shall be effective as against the Bank and the Borrower only upon the
receipt thereof.

 

15



--------------------------------------------------------------------------------

(c) No modification or waiver of any provision of this Agreement, the
Subordinated Term Loan Note or any other instrument or agreement required
hereunder, and no consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto, and then in each such event such waiver or consent shall be
effective only in the specific instance and for the purpose for which given and
only if permitted by Section 16(c) hereof. No notice to or demand on the
Borrower in any case shall, of itself, entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

(d) The terms and provisions of this Agreement and the Subordinated Term Loan
Note shall be binding upon, and the benefits thereof shall inure to, the parties
hereto and their respective successors and assigns; provided, however, that the
Borrower shall not assign any interest in this Agreement, the Subordinated Term
Loan Note, the Subordinated Term Loan or any of the Borrower’s rights, duties or
obligations hereunder or thereunder without the prior written consent of the
Bank. The Bank may not assign, pledge or otherwise transfer any or all of its
interests, rights, and/or obligations in, or arising under this Agreement, the
Subordinated Term Loan Note or the Subordinated Term Loan and any credit support
or security instrument executed in connection therewith without the prior
written consent of the Borrower but may grant or assign to any Person any
participation interest in this Agreement, the Subordinated Term Loan Note or the
Subordinated Term Loan, in all cases without any consent from the Borrower;
provided, that the Bank shall (i) provide written notice to the Borrower of such
participation interest as soon as thereafter practicable (and in any event
within 30 calendar days thereafter), and (ii) not assign, pledge or otherwise
transfer any or all of its interests, rights, and/or obligations in, or arising
under this Agreement, the Subordinated Term Loan Note or the Subordinated Term
Loan to the Borrower or any Person controlled by the Borrower.

(e) No delay or omission to exercise any right, power, or remedy accruing to the
Bank upon any breach or default of the Borrower under this Agreement or any
instrument or agreement required hereunder shall impair any such right, power,
or remedy of the Bank, nor shall it be considered to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; and no waiver by the Bank of any single breach or
default shall be deemed a waiver of any other breach or default theretofore and
thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of the Bank of any breach or default under this Agreement
or the Subordinated Term Loan Note or any waiver on the part of the Bank of any
provision or condition of this Agreement or the Subordinated Term Loan Note must
be in writing specifically set forth. No remedy herein conferred upon the Bank
is intended to be exclusive of any other remedy and each and every such remedy
either under this Agreement, the Subordinated Term Loan Note or by law or
otherwise afforded to the Bank, shall be cumulative and not alternative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or otherwise.

(f) This Agreement may be executed in any number of counterparts and in separate
counterparts, each of which shall be deemed to be an original and but all of
which taken together shall constitute one and the same Agreement.

 

16



--------------------------------------------------------------------------------

(g) The Bank hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Bank to identify the Borrower
in accordance with the Act.

[No further texts appear on this page]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Bank, acting through their duly
authorized representatives, have caused this Agreement to be duly executed in
duplicate counterparts in the English language and signed in their respective
names the day and year first above written.

 

UNION BANK, N. A. By:  

/s/ John F. Woods

Name:   John F. Woods Title:   Vice Chairman &   Chief Financial Officer

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD. By:  

/s/ Hiroshi Yamaguchi

Name:   Hiroshi Yamaguchi Title:   Deputy General Manager

 

18



--------------------------------------------------------------------------------

Exhibit A to

Subordinated Term Loan Agreement

SUBORDINATED TERM LOAN PROMISSORY NOTE

 

$750,000,000.00   New York, New York

June 28, 2013

FOR VALUE RECEIVED, the undersigned UNION BANK, N.A., a national banking
association duly organized and existing under the laws of the jurisdiction of
its organization (the “Borrower”), by this subordinated term loan promissory
note (this “Note”), unconditionally promises to pay to the order of THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. (the “Bank”) at 1251 Avenue of the Americas, 15th
Floor, New York, New York 10020, or at such other branch or office as the Bank
may designate in writing, the principal sum of Seven Hundred Fifty Million
United States Dollars (U.S.$750,000,000.00) in immediately available funds in
accordance with the terms of the Subordinated Term Loan Agreement described
below.

The Borrower shall pay interest from the Disbursement Date on the unpaid
principal amount outstanding hereunder from time to time in like money at the
per annum rate set forth in the Subordinated Term Loan Agreement described
below. Interest accrued hereon shall be payable on each respective Interest
Payment Date. Interest shall be computed on the basis of a year of three hundred
sixty (360) days and paid for the actual number of days elapsed.

This Note is issued pursuant to, and evidences the Subordinated Term Loan made
under, the terms of that certain Subordinated Term Loan Agreement dated as of
June 26, 2013 between the Borrower and the Bank, as the same may be amended from
time to time (the “Agreement”). Capitalized, defined terms not defined herein
shall have the meanings ascribed to them in the Agreement. The holder hereof is
entitled to the full benefit of all of the provisions thereof including, without
limitation, the provisions for acceleration and maturity of the Subordinated
Term Loan.

Notwithstanding the foregoing, any principal of or interest on the Subordinated
Term Loan which is unpaid when due (whether by acceleration or otherwise) shall
bear, to the maximum extent permitted by Applicable Law, interest from the date
of default to the date of actual payment (whether before or after judgment) at
the Post-Default Rate. In any event the rate of interest under this Note shall
not at any time exceed the Maximum Permissible Rate.

Both principal and interest shall be payable in Dollars in immediately available
funds to the Bank at 1251 Avenue of the Americas, 15th Floor, New York, New York
10020, or at such other branch or office as the Bank may designate in writing.
Except as otherwise provided in the Agreement, all amounts payable in respect of
this Note shall be paid free and clear of any set-off, counterclaim or other
deduction or withholding and free and clear of all taxes, duties and imposts
(including withholding or retention taxes) which may be levied by any country or
any political subdivision thereof, except such as are levied by the United
States of America or the State or City of New York or any political subdivision
or entity thereof and are measured by the income of the Bank.

 

19



--------------------------------------------------------------------------------

Presentment, demand, protest, notice of dishonor and other notice of any kind
are hereby expressly waived.

The acceptance of this Note by the Bank shall be deemed to constitute the
consent and agreement of the Bank to all of the terms and provisions of the
Agreement, including the subordination and related provisions contained therein.

This Note constitutes a direct, unconditional and unsecured obligation of the
Borrower. This Note does not evidence deposits of the Borrower and is not
insured by the FDIC or any other government agency. This Note will be
subordinated to the claims of depositors and general creditors of the Borrower,
is unsecured and is ineligible as collateral to secure a loan from the Borrower.
This Note may not be repaid prior to its maturity pursuant to an acceleration in
the case of an Event of Default without the prior written approval of the
Comptroller.

This Note is deemed to be a contract under the laws of the State of New York,
and for all purposes shall be governed by, and construed in accordance with, the
internal laws of said jurisdiction without regard to conflicts of law
principles.

IN WITNESS WHEREOF, the undersigned a national banking association has caused
this Note to be duly executed and delivered on its behalf on the date first
above written.

 

UNION BANK, N.A.

By:

 

 

Name:   Title:  

 

20